Exhibit 10(b)

 

GUARANTEE

GUARANTEE, dated as of May 17, 2004 (this "Guarantee"), is made by SEARS,
ROEBUCK AND CO., a corporation organized and existing under the laws of the
State of New York ("Sears") in favor of the Benefitted Parties (as defined
below).

PRELIMINARY STATEMENT

SEARS ROEBUCK ACCEPTANCE CORP., a corporation organized and existing under the
laws of the State of Delaware (the "Company") and a wholly owned subsidiary of
Sears, is party to a Credit Agreement dated as of May 17, 2004 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
"Credit Agreement") with the Lenders party thereto and Citibank, N.A., as Agent
for the Lenders. Capitalized terms used herein have the meanings assigned to
them in the Credit Agreement unless otherwise indicated.

It is a condition precedent to the making of Advances by the Lenders under the
Credit Agreement from time to time that Sears shall have executed and delivered
this Guarantee.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement from time to time, Sears
hereby agrees as follows:

Section 1. Guarantee. Sears hereby irrevocably and unconditionally guarantees to
the Lenders and the Agent the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower now or hereafter existing under or
in respect of the Credit Agreement (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the "Guaranteed Obligations"), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Agent or any Lender in enforcing any rights under Guarantee. Without limiting
the generality of the foregoing, Sears' liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Borrower to the Agent or any Lender under or in respect of the Guaranteed
Obligations but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower. Failing payment when due of any amount so guaranteed, Sears shall
be obligated to pay the same. Sears agrees that this is a guarantee of payment
and not a guarantee of collection.

Section 2. No Liability of Officers, Etc. No stockholder, officer, director or
incorporator, as such, past, present or future of Sears shall have any liability
under this Guarantee by reason of his, her or its status as such stockholder,
officer, director or incorporator.

Section 3. Continuing Guarantee; Assignments. This Guarantee is a continuing
guarantee and shall remain in full force and effect and shall be binding upon
Sears and its successors and assigns until the later of full and final payment
of all Guaranteed Obligations and the termination of the Commitments and shall
inure to the benefit of the successors and assigns of the Agent and the Lenders
and, in the event of any transfer or assignment of rights by any Lender or the
Agent, the rights and privileges herein conferred upon that party shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof. Sears shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all Lenders.

Section 4. Guarantee Absolute, Waivers and Acknowledgments. Sears hereby agrees
that its obligations with regard to this Guarantee shall be unconditional,
irrespective of any circumstances which might otherwise constitute a legal or
equitable defense of a guarantor. In the event of a default in the payment of
any Guaranteed Obligation, the Agent, on behalf of the Lenders, may seek to
enforce this Guarantee against Sears without first proceeding against the
Borrower. To the extent permitted by law, Sears hereby waives (a) any defense
that may arise by reason of the incapacity, lack of authority, death or
disability of any other person or the failure of the Agent or the Lenders (each
a "Benefitted Party") to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other person, (b)
notice of the existence, creation or incurring of any new or additional
indebtedness or obligation, (c) any defense based upon an election of remedies
by a Benefitted Party, including but not limited to an election law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal, (d) any defense
arising because of a Benefitted Party's election, in any proceeding instituted
under Federal bankruptcy law, of the application of 11 U.S.C. Section 1111(b)(2)
(e) any defense based on any borrowing or grant of a security interest under 11
U.S.C. Section 364, (f) promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guarantee and any requirement that any
Benefitted Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against the Company or
any other Person or any collateral, (g) any right to revoke this Guarantee and
acknowledges that this Guarantee is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future, (h) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Benefitted Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of Sears or other rights of Sears to proceed against the
Company, any other guarantor or any other Person or any collateral and (i) any
defense based on any right of set-off or counterclaim against or in respect of
the obligations of Sears hereunder and (j) any duty on the part of any
Benefitted Party to disclose to Sears any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or any of its Subsidiaries now or
hereafter known by such Benefitted Party.

Section 5. Reinstatement. If any Lender or the Agent is required by any court or
otherwise to return to either the Borrower or Sears, or any custodian acting in
relation to either the Borrower or Sears, any amount paid by the Borrower or
Sears to the Agent or such Lender, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect.

Section 6. Waiver of Rights of Subrogation. Sears agrees that it shall not be
entitled to any right of subrogation in relation to the Lenders or the Agent in
respect of any obligations guaranteed hereby until the later of (x) payment in
full of all obligations guaranteed hereby and (y) the termination of the
Commitments. If any amount shall be paid to Sears in violation of the
immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of the Guaranteed Obligations and all other amounts payable
under this Guarantee and (b) the Termination Date, such amount shall be received
and held in trust for the benefit of the Agent and the Lenders, shall be
segregated from other property and funds of Sears and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guarantee, whether matured
or unmatured, in accordance with the terms of the Credit Agreement, or to be
held as collateral for any Guaranteed Obligations or other amounts payable under
this Guarantee thereafter arising. If (i) Sears shall make payment to the Agent
or any Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guarantee shall
have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Agent and the Lenders will, at Sears' request and expense, execute
and deliver to Sears appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
Sears of an interest in the Guaranteed Obligations resulting from such payment
made by Sears pursuant to this Guarantee.

Section 7. Acknowledgment, Limitation of Liability. Sears acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement. Sears hereby confirms that it is its
intention that this Guarantee not constitute a fraudulent transfer or conveyance
for purposes of any Federal bankruptcy law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar Federal, state or
foreign law to the extent applicable to this Guarantee (the "Applicable Law").
In the event that this Guarantee would constitute or result in a violation of
any Applicable Law, the liability of Sears under this Guarantee shall be reduced
to the maximum amount permissible under such Applicable Law.

Section 8. Payments Free and Clear of Taxes, Etc. (a) Any and all payments made
by Sears under or in respect of this Guarantee shall be made, in accordance with
Section 2.12 of the Credit Agreement, free and clear of and without deduction
for any and all present or future Taxes. If Sears shall be required by law to
deduct any Taxes from or in respect of any sum payable under or in respect of
this Guarantee to any Benefitted Party, (i) the sum payable by Sears shall be
increased as may be necessary so that after Sears and the Agent have made all
required deductions (including deductions applicable to additional sums payable
under this Section 8), such Benefitted Party receives an amount equal to the sum
it would have received had no such deductions been made, (ii) Sears shall make
all such deductions and (iii) Sears shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

> (b) In addition, Sears agrees to pay any present or future Other Taxes that
> arise from any payment made by or on behalf of Sears under or in respect of
> this Guarantee or from the execution, delivery or registration of, performance
> under, or otherwise with respect to, this Guarantee.

> (c) Sears will indemnify each Benefitted Party for and hold it harmless
> against the full amount of Taxes and Other Taxes, and for the full amount of
> taxes of any kind imposed by any jurisdiction on amounts payable under this
> Section 8, imposed on or paid by such Benefitted Party and any liability
> (including penalties, additions to tax, interest and expenses) arising
> therefrom or with respect thereto. This indemnification shall be made within
> 30 days from the date such Benefitted Party makes written demand therefor.

> (d) The obligations of Sears under this Section are subject in all respects to
> the limitations, qualifications and satisfaction of conditions set forth in
> Section 2.13 of the Credit Agreement. Without limitation of the foregoing, the
> Lenders are subject to the obligations set forth in Section 2.13 of the Credit
> Agreement to the same extent as if set forth herein.

Section 9. Representations and Warranties. Sears hereby represents and warrants
as follows:

> (a) Sears is a corporation duly organized, validly existing and in good
> standing under the laws of the State of New York.

> (b) The execution, delivery and performance by Sears of this Guarantee, and
> the consummation of the transactions contemplated hereby, are within Sears'
> corporate powers, have been duly authorized by all necessary corporate action,
> and do not contravene (i) Sears' charter or by-laws or (ii) law or any
> contractual restriction binding on or affecting Sears, except, for purposes of
> this clause (ii), to the extent such contravention would not have a Material
> Adverse Effect and would not adversely affect the rights and remedies of the
> Benefitted Parties hereunder.

> (c) No authorization or approval or other action by, and no notice to or
> filing with, any governmental authority or regulatory body or any other third
> party is required for the due execution, delivery and performance by Sears of
> this Guarantee.

> (d) This Guarantee has been duly executed and delivered by Sears. This
> Guarantee is the legal, valid and binding obligation of Sears enforceable
> against Sears in accordance with its terms.

> (e) There are no conditions precedent to the effectiveness of this Guarantee
> that have not been satisfied or waived.

Section 10. Affirmative Covenants. So long as any part of the Guaranteed
Obligations shall remain unpaid or any Lender shall have any Commitment, Sears
will furnish to the Lenders:

> (a) no later than 50 days after the end of each of the first three fiscal
> quarters of Sears' fiscal year, and no later than 95 days after the end of
> each of Sears' fiscal years (commencing with the fiscal year ending on January
> 1, 2005), a certificate of an Authorized Officer of Sears setting forth in
> reasonable detail the calculations required to establish whether Sears was in
> compliance with the requirements of Section 12 on the last day of such fiscal
> quarter or fiscal year, as the case may be; and

> (b)

promptly and in any event within five days after any officer of Sears knows or
should have had knowledge of the occurrence of each Default continuing on the
date of such statement, a statement of an Authorized Officer of Sears setting
forth details of such Default and the action that Sears has taken and proposes
to take with respect thereto.

Section 11. Negative Covenants. So long as any part of the Guaranteed
Obligations shall remain unpaid or any Lender shall have any Commitment, Sears
will not:

> (a) Liens, Etc. Create or suffer to exist, or permit any of its Significant
> Subsidiaries (other than the Borrower) to create or suffer to exist, any Lien
> securing Debt on or with respect to any of its properties, whether now owned
> or hereafter acquired, or assign, or permit any of its Significant
> Subsidiaries to assign, any right to receive income to secure any Debt, other
> than:

> (i) Permitted Liens,

> (ii) Liens upon or in any real property or equipment acquired or held by Sears
> or such Subsidiary in the ordinary course of business to secure the purchase
> price of such property or equipment or to secure Debt incurred solely for the
> purpose of financing the acquisition, construction or improvement of such
> property or equipment, or Liens existing on such property or equipment at the
> time of its acquisition (other than any such Liens created in contemplation of
> such acquisition that were not incurred to finance the acquisition of such
> property) or extensions, renewals or replacements of any of the foregoing for
> the same or a lesser amount, provided that no such Lien shall extend to or
> cover any properties of any character other than the real property or
> equipment being acquired, constructed or improved (except that Liens incurred
> in connection with the construction or improvement of real property may extend
> to additional real property immediately contiguous to such property being
> constructed or improved) and no such extension, renewal or replacement shall
> extend to or cover any properties not theretofore subject to the Lien being
> extended, renewed or replaced, provided further that the aggregate principal
> amount of the indebtedness secured by the Liens referred to in this clause
> (ii) shall not exceed $200,000,000 at any time outstanding,

> (iii) the Liens existing on the Effective Date and described on Schedule 11(a)
> hereto,

> (iv) Liens on property of a Person existing at the time such Person is merged
> into or consolidated with Sears or any Subsidiary of Sears or becomes a
> Subsidiary of Sears; provided that such Liens were not created in
> contemplation of such merger, consolidation or acquisition and do not extend
> to any assets other than those of the Person so merged into or consolidated
> with Sears or such Subsidiary or acquired by Sears or such Subsidiary,

> (v) capitalized leases,

> (vi) Liens granted by Sears or any of its Subsidiaries in favor of Sears or
> any of its wholly-owned Subsidiaries,

> (vii) the replacement, extension or renewal of any Lien permitted by clause
> (ii), (iii) or (iv) above upon or in the same property theretofore subject
> thereto (and in any additions to any such property and in any property taken
> in replacement or substitution for any such property), or the replacement,
> extension or renewal (without increase in the amount) of the Debt secured
> thereby,

> (viii) to the extent any Liens permitted by clause (iii) above are terminated
> (and not replaced, extended or renewed in accordance with clause (vii) above),
> Liens not otherwise permitted by clause (vi) above securing Debt in an amount
> equal to the amount of Debt secured by such terminated Liens, and

> (ix) other Liens securing Debt in an aggregate principal amount not to exceed
> at any time outstanding $1,120,000,000.

> (b) Sears Letter Agreement. Amend, waive, terminate or otherwise modify any
> provision of the Sears Letter Agreement or the Demand Notes; provided that the
> Borrower and Sears may amend the Sears Letter Agreement and Demand Notes to
> reduce the fixed charge coverage ratio set forth in paragraph 3 thereof to no
> less than 1.10.

> (c) Dispositions. Sell, convey, assign, lease, abandon or otherwise transfer
> or dispose of, nor permit any of its Significant Subsidiaries to sell, convey,
> assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
> involuntarily (any of the foregoing being referred to in this clause (c) as a
> "Disposition" and any series of related Dispositions constituting but a single
> Disposition) any of its properties or assets, tangible or intangible
> (including but not limited to sale, assignment, discount or other disposition
> of accounts, contract rights, chattel paper or general intangibles with or
> without recourse), except:

> (i) Dispositions in the ordinary course of business;

> (ii) Dispositions to Sears or a Subsidiary of Sears;

> (iii) Dispositions of equipment or other property which is obsolete or no
> longer used or useful in the conduct of the business of Sears or its
> Subsidiaries;

> (iv) Dispositions of assets located outside the United States or investments
> in entities operating outside the United States; or

> (v) other sales, conveyances, assignments or other transfers or dispositions,
> provided that any such sales, conveyances or transfers shall not, in the
> aggregate for Sears and its Subsidiaries in any fiscal year, exceed 20% of
> consolidated total assets of Sears and its Subsidiaries as of the end of the
> previous fiscal year.

> As used in this Section 11, the following term has the meaning indicated:

> "Significant Subsidiary" means a wholly-owned subsidiary of Sears that is a
> "significant subsidiary" of Sears under Regulation S-X promulgated by the
> Securities and Exchange Commission.

Section 12. Financial Covenants. So long as any part of the Guaranteed
Obligations shall remain unpaid or any Lender shall have any Commitment, Sears
will:

> (a) EBITDA/Interest. Maintain, for any period of four consecutive fiscal
> quarters, the ratio of (i) EBITDA to (ii) Interest Expense, in each case with
> respect to the Sears Domestic Segment, greater than (x) with respect to any
> calculation period ending on or before January 1, 2005, 3.00: 1.00, and (y)
> with respect to any calculation period ending thereafter, 4.25: 1.00, and

> (b) Tangible Net Worth. Maintain, at all times, its Tangible Net Worth not
> less than $2,500,000,000.

> As used in this Section 12, the following terms have the meanings indicated
> below:

> "EBITDA" means, for any period, net income (or net loss) plus, to the extent
> excluded from the calculation of net income (or net loss), the sum of (a)
> Interest Expense, (b) income tax expense, (c) depreciation expense, (d)
> amortization expense and (e) extraordinary non-cash losses and any other
> non-cash charges incurred outside of the ordinary course of business (other
> than reserves in respect of credit card accounts receivable), (f) minority
> interest less, to the extent included in the calculation of net income (or net
> loss), the sum of (a) any extraordinary, unusual or non-recurring income or
> gains (including gains on the sales of assets outside of the ordinary course
> of business) and (b) any other non-cash income, in each case determined in
> accordance with GAAP for such period.

> "Interest Expense" means interest payable on, and amortization of debt
> discount or premium in respect of, all Debt during such period, as determined
> in accordance with GAAP.

All accounting terms not specifically defined in this Guarantee shall be
construed in accordance with U.S. generally accepted accounting principles
consistent with those applied in the preparation of Sears financial statements
included in its Form 10-K filing made on March 10, 2004, for its fiscal year
ended on January 3, 2004, and giving effect to the charge for the cumulative
effect of the change in accounting principle with respect to pension and
post-retirement medical benefits described in such Form 10-K filing ("GAAP"). If
at any time any change in U.S. generally accepted accounting principles would
affect the computation of any financial ratio or requirement set forth herein,
and either Sears or the Required Lenders shall so request, the Agent, the
Lenders and Sears shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
U.S. generally accepted accounting principles (subject to the approval of the
Required Lenders which shall not be unreasonably withheld), provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with U.S. generally accepted accounting principles prior to such
change in principles and (ii) Sears shall provide to the Agent and the Lenders
financial statements and other documents required under this Guarantee or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in U.S. generally accepted accounting principles. For the avoidance
of doubt, no retroactive change in U.S. generally accepted accounting principles
shall apply to the construction of accounting terms under this Guarantee.

Section 13. Amendments, Etc. No amendment or waiver of any provision of this
Guarantee and no consent to any departure by Sears therefrom shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 14. Notices. All notices and other communications provided for hereunder
shall be in writing (including telecopy communication) and mailed, telegraphed,
telecopied, telexed or delivered to it, if to Sears, addressed to it in care of
the Company at the Company's address specified in Section 8.02 of the Credit
Agreement, if to the Agent or any Lender, at its address specified in Section
8.02 of the Credit Agreement, or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
such notices and other communications shall be effective when received. Delivery
by telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Guarantee shall be effective as delivery of an
original executed counterpart thereof.

Section 15. No Waiver; Remedies. No failure on the part of any Benefitted Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 16. Survival. Without prejudice to the survival of any of the other
agreements of Sears under this Guarantee, the agreements and obligations of
Sears contained in Section 1 (with respect to enforcement expenses), Section 2
and Section 8 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guarantee.

Section 17. Right of Set-Off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.01 of the Credit Agreement to authorize the Agent
to declare the Advances due and payable pursuant to the provisions of said
Section 6.01, the Agent and each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Agent, such Lender or such Affiliate to or for the credit
or the account of Sears against any and all of the obligations of Sears now or
hereafter existing under this Guarantee, irrespective of whether the Agent or
such Lender shall have made any demand under this Guarantee and although such
obligations may be unmatured. The Agent and each Lender agrees promptly to
notify Sears after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Agent, such
Lender and their respective Affiliates may have.

Section 18. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guarantee shall be governed by, and construed in accordance with, the laws of
the State of New York.

> (b) Sears hereby irrevocably and unconditionally submits, for itself and its
> property, to the nonexclusive jurisdiction of any New York State court or
> federal court of the United States of America sitting in New York City, and
> any appellate court from any thereof, in any action or proceeding arising out
> of or relating to this Guarantee, or for recognition or enforcement of any
> judgment, and Sears hereby irrevocably and unconditionally agrees that all
> claims in respect of any such action or proceeding may be heard and determined
> in any such New York State court or, to the extent permitted by law, in such
> federal court. Sears agrees that a final judgment in any such action or
> proceeding shall be conclusive and may be enforced in other jurisdictions by
> suit on the judgment or in any other manner provided by law. Nothing in this
> Guarantee shall affect any right that any party may otherwise have to bring
> any action or proceeding relating to this Guarantee in the courts of any
> jurisdiction.

> (c) Sears irrevocably and unconditionally waives, to the fullest extent it may
> legally and effectively do so, any objection that it may now or hereafter have
> to the laying of venue of any suit, action or proceeding arising out of or
> relating to this Guarantee in any New York State or federal court. Sears
> hereby irrevocably waives, to the fullest extent permitted by law, the defense
> of an inconvenient forum to the maintenance of such suit, action or proceeding
> in any such court.

> (d) SEARS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
> PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
> ARISING OUT OF OR RELATING TO THIS GUARANTEE, THE ADVANCES OR THE ACTIONS OF
> ANY BENEFITTED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
> ENFORCEMENT THEREOF.

Section 19. Effect of Headings. All descriptive headings of this Guarantee are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

IN WITNESS HEREOF, the Sears has caused this Guarantee to be duly executed and
delivered by its officer thereunto duly authorized as of the day and year first
above written.

SEARS, ROEBUCK AND CO.

 

 

 

By:  /s/Glenn R. Richter
Name: Glenn R. Richter
Title: Executive Vice President and Chief Financial Officer

 

 

Attest:  /s/ April Hanes-Dowd
Name: April Hanes-Dowd
Title: Corporate Secretary

 